t c summary opinion united_states tax_court david e and susana v judd petitioners v commissioner of internal revenue respondent docket no 873-04s filed date paul c allred for petitioners marty j dama for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_6330 and sec_7463 of the internal_revenue_code in effect at the time that the petition was filed unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority the petition in this case was filed in response to a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination pursuant to sec_6330 petitioners seek review of respondent’s determination to proceed with collection of their tax_liability for after a concession the issues for decision are whether respondent impermissibly applied petitioners’ overpayment for against their unpaid tax_liability for rather than for and whether the appeals officer abused her discretion in sustaining a proposed levy to collect petitioners’ unpaid tax_liability background the stipulation of facts and the exhibits received into evidence are incorporated herein by reference petitioners resided in dallas texas at the time the petition was filed during petitioner david e judd was an attorney and petitioner susana v judd did not work outside the home petitioners timely filed form_4868 application_for automatic_extension of time to file u s individual_income_tax_return for they then filed form_2688 application_for additional extension of time to file u s individual_income_tax_return on date petitioners jointly filed with the 1respondent concedes that petitioners’ estimated_tax payments for totaled dollar_figure internal_revenue_service irs a form_1040 u s individual_income_tax_return for tax_year showing a tax_liability of dollar_figure no payment was remitted with the return during and in date petitioners made estimated_tax payments for tax_year totaling dollar_figure petitioners did not timely file a form_1040 for on date respondent applied dollar_figure from petitioners’ and date estimated_tax payments to petitioners’ outstanding tax_liability for on date petitioners filed a chapter bankruptcy petition in the u s bankruptcy court for the eastern district of texas bankruptcy court respondent filed proofs of claim which included petitioners’ income_tax_liability as a general unsecured claim during the pendancy of their chapter bankruptcy petitioners timely filed a joint form_1040 for showing a tax_liability of dollar_figure a payment of dollar_figure was remitted with the return on date the bankruptcy court issued an agreed order allowing claim of internal_revenue_service which allowed respondent a general unsecured nonpriority claim of dollar_figure and a secured claim of dollar_figure against petitioners on date the bankruptcy court confirmed petitioners’ chapter plan on date petitioners filed their joint form_1040 for showing a total_tax of dollar_figure and an overpayment of dollar_figure on the form_1040 petitioners indicated that they wanted the overpayment to be applied to their estimated_taxes on date respondent assessed tax of dollar_figure on petitioners’ return petitioners’ chapter bankruptcy case was completed on date and a notice of plan completion was filed on date on date the bankruptcy court entered its order discharging debtor after completion of chapter plan on date respondent issued to petitioners a final notice_of_intent_to_levy and notice of your right to a hearing regarding collection of petitioners’ income_tax_liability petitioners timely filed a form request for a collection_due_process_hearing hearing during the hearing petitioners asserted that their tax_liability for was paid in full through the application of the overpayment from their return in addition to the payment submitted with the return appeals officer deborah glover ms glover informed petitioners that the overpayment had been applied to their tax_liability petitioners asserted that since they had undergone a bankruptcy they should not owe anything ms glover attempted to discuss collection alternatives with petitioners but they declined to provide any financial information she informed petitioners that they were not eligible for an installment_agreement because they were not current in their estimated_tax payments or their filing obligations petitioners had not filed a tax_return since on date respondent sent petitioners a notice_of_determination sustaining the proposed levy to collect their income_tax_liability petitioners timely filed a petition in this court in which they alleged that the internal_revenue_service violated an order of the u s bankruptcy court eastern district of texas in the manner and time of its allocation of funds in its possession for payment to tax years covered in the bankruptcy in the alternative the internal_revenue_service violated the intent of the bankruptcy court’s orders discussion irs’s application of petitioners’ funds against petitioners’ tax_liability did the irs violate a bankruptcy order by applying a petitioners’ overpayment to their tax_liability petitioners allege that the irs violated an order of the bankruptcy court in the manner and time of its allocation of funds in its possession for payment to tax years covered in the bankruptcy the certificates of official record for petitioners’ and tax years reflect that the application of the funds from petitioners’ account to their outstanding tax_liability occurred on date petitioners did not file their bankruptcy petition until date therefore the court concludes that there could not have been a violation of any bankruptcy order prior to the filing of a bankruptcy petition in any event if the irs has violated an order of the bankruptcy court it has not been definitively established that the authority of this court extends to such questions and if so the appropriate remedy for such violation even if we had the authority this court might still defer to the bankruptcy court based on comity and judicial efficiency as well as our recognition that this court does not deal with bankruptcy matters and does not have the expertise that the bankruptcy court would meadows v commissioner aftr 2d ustc par 11th cir citing 120_tc_114 wells j concurring 2we note that actions against creditors for violations of automatic stays are to be brought in the bankruptcy court see u s c sec_362 see also meadows v commissioner aftr 2d ustc par 11th cir citing langlois v united_states bankr n d n y sitting in bankruptcy jurisdiction and holding that the irs’s application of a collected amount to penalties that were to be discharged in bankruptcy was a violation of the automatic_stay thus it is clear that the bankruptcy court is more knowledgeable than the tax_court about the scope and effect of the automatic_stay and about appropriate remedies b the right of setoff under sec_6402 the irs’s right to set off derives from sec_6402 which permits the irs to set off any existing tax deficiencies against any_tax refunds due the taxpayer sec_6402 provides in the case of any overpayment the secretary within the applicable_period of limitations may credit the amount of such overpayment including any interest allowed thereon against any liability in respect of an internal revenue tax on the part of the person who made the overpayment and shall subject_to subsections c and d refund any balance to such person effectively sec_6402 provides that a party is entitled to a tax_refund only of the amount which exceeds any outstanding tax_liabilities in re davis 889_f2d_658 5th cir 520_f2d_334 5th cir 363_f2d_225 5th cir petitioners contend that respondent could not apply the overpayment of their voluntary estimated_taxes to their outstanding tax_liability because on their return petitioners directed that the overpayment should be applied to their estimated_taxes when a taxpayer makes voluntary payments to the irs he or she has a right to direct the application of those payments to sec_6402 was amended by the internal_revenue_service restructuring and reform act of publaw_105_206 sec a 112_stat_779 to include a reference to subsec e that amendment applies to refunds payable after date and is not applicable to this case whatever type of liability he chooses 808_f2d_411 5th cir 703_f2d_1030 7th cir 326_f2d_451 10th cir under the voluntary payment rule when a taxpayer who has outstanding tax_liabilities voluntarily makes a payment the irs usually will honor a taxpayer’s request as to how to apply that payment in re ryan 64_f3d_1516 11th cir however the treasury regulations promulgated under sec_6402 demonstrate that the irs does not apply the voluntary payment rule to overpayments the regulations do provide that a taxpayer can instruct the irs to credit his overpayment against the estimated_tax for the taxable_year immediately succeeding the overpayment sec_301_6402-3 proced admin regs however the regulations mirror the statute and authorize the irs to override that election and apply the overpayment against any outstanding liability for any_tax sec_301_6402-3 proced admin regs see n states power co v united_states 73_f3d_764 8th cir citing in re ryan supra pincite sec_6402 plainly gives the irs the discretion to apply overpayments to any_tax liability 34_f3d_536 7th cir sec_6402 leaves to the commissioner’s discretion whether to apply overpayments to delinquencies or to refund them to the taxpayer 505_f2d_506 2d cir rejecting the argument that because tax overpayment was voluntary irs was bound to comply with the taxpayer’s direction about how to apply that payment sec_6402 clearly gives the irs discretion to apply a refund to ‘any liability’ of the taxpayer clearly petitioners’ right to designate payments does not extend to overpayments respondent’s application of petitioners’ overpayment to their liability falls within his authority to credit overpayments to any liability for any_tax year and was therefore proper whether the appeals officer abused her discretion in sustaining the proposed levy sec_6330 prescribes the matters that a person may raise at an appeals_office hearing sec_6330 provides that a person may raise collection issues such as spousal defenses the appropriateness of the commissioner’s intended collection action and possible alternative means of collection see 114_tc_604 114_tc_176 the taxpayer may raise challenges to the existence or amount of the underlying tax_liability however only if he did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability sec_6330 pursuant to sec_6330 petitioners were entitled to challenge the existence or amount of the underlying tax_liabilities for at their appeals_office hearing if the validity of those underlying tax_liabilities is properly at issue the court reviews the matter de novo 122_tc_280 sego v commissioner supra pincite petitioners did not address their tax_liability in the hearing or at trial and have failed to aver or prove facts sufficient to show error in the assessments where as is the case here the validity of the underlying tax_liability is not properly placed at issue the court will review the administrative determination of the appeals_office for abuse_of_discretion sego v commissioner supra pincite goza v commissioner supra pincite the court reviews only whether the appeals officer’s decision to sustain the proposed levy was arbitrary capricious or without sound basis in fact or law see 112_tc_19 during the hearing petitioners did not challenge the amount of their underlying tax_liability they were ineligible for an installment_agreement because they were not current in their tax obligations and estimated_tax payments petitioners declined to give ms glover any financial information with which she could determine the appropriateness of any other collection alternatives petitioners have failed to present grounds on which this court could find that the appeals officer abused her discretion in sustaining the proposed levy accordingly collection by levy of petitioners’ unpaid tax_liability reflected in the notice_of_determination may proceed reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
